Citation Nr: 0024093	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  95-40 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) (based on the appeal of the August 
1994 rating decision).  

2.  Entitlement to service connection for PTSD (based on the 
appeal of the August 1997 rating decision).   

3.  Entitlement to a disability rating greater than 10 
percent for mandibular alveolar atrophy (MAA).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1952 to February 
1956 and from January 1963 to August 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued since August 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In July 1998, the Board issued a decision in which it, inter 
alia, denied an increased disability evaluation for MAA and 
dismissed the claim for service connection for PTSD.  The 
veteran appealed that decision.  In a July 1999 Order, 
pursuant to a joint motion from the parties, the United 
States Court of Appeals for Veterans Claims vacated the 
portion of the July 1998 Board decision as to the issues set 
forth above and remanded the matter to the Board.  

The issues of entitlement to PTSD based on the August 1997 
rating decision and of an increased disability rating for MAA 
are addressed in the REMAND portion of the decision, below.  


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in an August 
1994 rating decision.  The RO notified the veteran of the 
denial and apprised him of his appellate rights by letter 
dated August 26, 1994.  

2.  The RO received the veteran's notice of disagreement on 
September 7, 1994.  He indicated that he disagreed with the 
entire rating decision.  In response to a letter from the RO 
seeking clarification of the issues he sought to appeal, the 
veteran indicated in a statement received in January 1995 
that he intended to appeal the denial of service connection 
for PTSD.   

3.  The RO issued a statement of the case on March 3, 1995.  

4.  The RO subsequently issued another rating decision in 
July 1995 in which the denial of service connection for PTSD 
was confirmed.  A notice of the decision was mailed on July 
31, 1995.  The RO issued a supplemental statement of the case 
with respect to that issue on August 5, 1995.  

5.  Although the veteran submitted a VA Form 9, Appeal to the 
Board of Veterans' Appeals, received by the RO on November 7, 
1995, the veteran did not indicate his further desire to 
appeal the denial of service connection for PTSD.  

6.  On September 2, 1997, the RO received a statement from 
the veteran submitted as an addendum to this appeal.  At that 
time, he questioned the sufficiency of the previous VA 
psychiatric examination.  The veteran indicated that he 
sought another examination and reconsideration of the denial 
of service connection for PTSD.  

7.  On December 1, 1997, the RO received another VA Form 9 
with an attached statement purporting to represent an 
addendum to the veteran's previous substantive appeal.  The 
veteran included as an issue service connection for PTSD.  


CONCLUSION OF LAW

The veteran did not submit a timely appeal of the August 1994 
rating decision with respect to the issue of entitlement to 
service connection for PTSD.  38 U.S.C.A. § 7105(a) and 
(d)(3) (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.303 (1999).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review is initiated by a notice of disagreement and 
completed substantive appeal after a statement of the case 
has been furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1999).  A notice of disagreement and 
substantive appeal must be filed with the VA office from 
which the veteran received notice of the determination being 
appealed.  38 C.F.R. § 20.300.  

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  38 C.F.R. § 20.202.  
If the statement of the case or a supplemental statement of 
the case addresses several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed. Id.      

A substantive appeal is timely if it is received within 1 
year of the date the veteran was notified of the denial of 
his claim, or within 60 days after the statement of the case 
was issued, whichever period is later.  38 U.S.C.A. 
§ 7105(d)(3); 38 U.S.C.A. § 20.302(b).  If a supplemental 
statement of the case is issued, and the veteran has not yet 
perfected his appeal, a substantive appeal must be received 
within 60 days after the issuance of the supplemental 
statement of the case.  38 C.F.R. § 20.302(c).  The 60-day 
period may be extended for a reasonable period on request for 
good cause shown.  38 U.S.C.A. § 7105(d)(3).  Regulations 
further specify that a request for such an extension must be 
in writing and must be made prior to expiration of the time 
limit for filing.  38 C.F.R. § 20.303.

Filing additional evidence after receipt of notice of an 
adverse determination does not extend the time limit for 
initiating or completing an appeal of that determination.  
38 C.F.R. § 20.304.  

In this case, the RO issued a rating decision in August 1994 
in which it disposed of multiple claims for service 
connection.  In that decision, the RO denied service 
connection for PTSD.  The veteran was notified of the 
decision by letter dated August 26, 1994.  

The RO received the notice of disagreement on September 7, 
1994.  The veteran indicated that he disagreed with the 
entire rating decision.  Because the rating decision dealt 
with many issues, the RO requested that the veteran clarify 
which issues he sought to appeal.  In January 1995, the RO 
received a statement indicating that the veteran intended to 
appeal the denial of service connection for PTSD, among other 
issues.  The RO issued a statement of the case on March 3, 
1995.  

Thereafter, in July 1995, the RO issued another rating 
decision in which the denial of service connection for PTSD 
was confirmed.  A notice of the decision was sent on July 31, 
1995.  The RO issued a supplemental statement of the case 
with respect to that issue on August 5, 1995.  

The veteran submitted a VA Form 9, Appeal to the Board of 
Veterans' Appeals, which was received by the RO on November 
7, 1995.  The veteran listed four issues on appeal.  These 
issues did not include the denial of service connection for 
PTSD.  

On September 2, 1997, the RO received a statement from the 
veteran submitted as an addendum to this appeal.  At that 
time, he questioned the sufficiency of the previous VA 
psychiatric examination.  The veteran indicated that he 
sought another examination and reconsideration of the denial 
of service connection for PTSD.  

On December 1, 1997, the RO received another VA Form 9 with 
an attached statement purporting to represent an addendum to 
the veteran's previous substantive appeal.  The veteran 
included as an issue service connection for PTSD.  

According to law and regulation, the veteran had until the 
later of August 26, 1995, one year from the date of the 
notification of the appealed action, or September 12, 1994, 
60 days from the July 14, 1994, statement of the case, or 
October 4, 1995, 60 days from the date of the supplemental 
statement of the case, to submit a substantive appeal and 
thereby perfect his appeal.  

The first communication that may be construed as a 
substantive appeal for the denial of service connection for 
PTSD was received on September 2, 1997.  Therefore, the 
appeal was not timely filed.  38 U.S.C.A. § 7105(a) and 
(d)(3); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303.       


ORDER

The appeal with respect to the claim of entitlement to 
service connection for PTSD (based on the August 1994 rating 
decision) is dismissed.  


REMAND

Service Connection for PTSD--August 1997 Rating Decision

As determined above, the veteran did not timely perfect his 
appeal of the August 1994 rating decision.  However, the RO 
issued a rating decision in August 1997 in which it again 
denied service connection for PTSD.  The veteran's September 
1997 purported addendum to his appeal expresses disagreement 
with the denial of service connection, and may therefore be 
construed as a notice of disagreement.  38 C.F.R. § 20.201.  
After the RO issued a supplemental statement of the case in 
October 1997, the veteran submitted his December 1997 
purported addendum to his appeal.  This statement expresses 
the veteran's desire for the matter to be decided by the 
Board.  The Board accepts this statement as his substantive 
appeal.  38 C.F.R. § 20.202.  Therefore, the Board finds that 
the veteran perfected an appeal of the August 1997 rating 
decision.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200. 

However, because the veteran did not perfect his appeal of 
the August 1994 denial of PTSD, that rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.  The Board may not reopen a claim that has 
been disallowed unless new and material evidence is received 
with respect to that claim.  38 U.S.C.A. § 5108; see Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In this case, before the Board may address the issue of 
whether there is new and material evidence to reopen the 
claim, additional development is required.  Specifically, in 
his September 1997 statement, the veteran indicated he had 
begun PTSD treatment at the VA medical center in Dayton, 
Ohio.  Work product reveals that the RO requested the 
veteran's VA outpatient medical records in October 1997.  
However, there are no such medical records in the claims 
folder and no indication that the VA medical center provided 
a negative response.  VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). 

The Board emphasizes that, on remand, the issue before the RO 
will be whether new and material evidence has been received 
to reopen the claim for service connection for PTSD.  The 
veteran must be properly notified of the pertinent laws and 
regulations.  

Increased Disability Rating for MAA

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  Therefore, VA has a duty to assist the veteran in 
developing facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464, 1469 (1997).  

When there is a well grounded claim, VA's duty to assist 
includes, where appropriate, the gathering of evidence and 
the reading of the claim documents in a liberal manner so as 
to identify and adjudicate all claims reasonably raised by 
the record whether or not formally claimed in the VA 
application.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
The duty to assist also includes the conduct of a thorough 
and comprehensive medical examination. Id.     

VA regulations provide that if a veteran has an unlisted 
disability, it will be rated under a disease or injury 
closely related by functions affected, symptomatology, and 
anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 
(providing specific means of listing diagnostic code for 
unlisted disease or injury).  A veteran is entitled to 
separate disability ratings for different manifestations of 
the same disability when the symptomatology of one 
manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994). 

The veteran's MAA is currently rated as 10 percent disabling 
by analogy to Diagnostic Code (Code) 9913, loss of teeth due 
to loss of substance of the body of the maxilla or the 
mandible without loss of continuity.  38 C.F.R. § 4.150.  
However, a review of the claims folder reveals that the 
veteran claims to have multiple residuals of his MAA, to 
include an inability to wear lower dentures, jaw pain and 
popping at the temporomandibular joint (TMJ), difficulty 
speaking, altered facial appearance, and difficulty eating 
that resulted in weight gain.  The veteran argues that he is 
entitled to separate disability ratings for these residuals 
as evaluated by analogous diagnostic codes (e.g., 38 C.F.R. § 
4.118, Code 7800, disfiguring scars of the head, face, or 
neck; 38 C.F.R. § 4.97, Code 6519, complete organic aphonia).   

The Board finds that the veteran's possible entitlement to 
separate disability ratings pursuant to Esteban requires 
consideration.  However, a remand is required to obtain 
additional VA examinations to evaluate each alleged 
manifestation.      

Finally, the Board notes that the veteran appealed the 
initial evaluation assigned by the RO.  In a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, as is the situation in this 
case, separate ratings can be assigned for separate periods 
of time, based on the facts found.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (on a claim for an original or an 
increased rating, it is presumed that the veteran seeks the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy when less than the 
maximum available benefit is awarded).  On remand, the RO 
should consider the potential applicability of staged 
ratings.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to secure the 
veteran's VA outpatient psychiatric 
treatment records from the VA medical 
center in Dayton, Ohio, dated through the 
present.  All records received should be 
associated with the claims folder.  If no 
records are available, a negative 
response is required and should be 
associated with the claims folder.  

2.  The RO should review the claims 
folder and ascertain all different 
manifestations of the veteran's service-
connected MAA (e.g., an inability to wear 
lower dentures, jaw pain and popping at 
the TMJ, difficulty speaking, altered 
facial appearance, difficulty eating with 
weight gain).  The RO should then afford 
the veteran for the appropriate VA 
examination for each manifestation.  Each 
examiner should be asked to determine 
whether the manifestation in question is 
in fact associated with the service-
connected MAA, and if so, describe the 
severity of the manifestation.  With 
respect to the alleged altered facial 
appearance, the appropriate examiner 
should provide large color photographs of 
the veteran's face from various angles.       

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

4.  After completing any necessary 
development in addition to that specified 
above, the RO should adjudicate the issue 
of whether new and material evidence has 
been received to reopen the veteran's 
claim of entitlement to service 
connection for PTSD.  In addition, the RO 
should readjudicate the issue of 
entitlement to a disability rating 
greater than 10 percent for MAA, to 
include possible separate disability 
ratings for different manifestations of 
the disability under Esteban v. Brown, 6 
Vet. App. 259 (1994).  If the disposition 
of either claim remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 


